DETAILED ACTION
This action is in response to the original filing on 07/26/2021 and the preliminary amendment filed 08/20/2021.  Claims 2-17 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17, and 18 of U.S. Patent No. 9,881,337 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because

15/845,427 (Instant Application)
US 9,881,337 B2
Claim 2. An apparatus comprising:
a touch-sensitive display; at least one processor to: render on the touch-sensitive display a binary options graphical user interface; render on the touch-sensitive display a graphical image comprising a first total number of strike lines corresponding to a first total number of strike levels;
receive, via the touch-sensitive display, a request for a transformation of the graphical image; receiving, via a processor, an user-input on a touch-sensitive display of the binary options graphical user interface, in which the user-input corresponds to a request for a transformation of a graphical image that is displayed on the binary options graphical user interface, in which the graphical image comprises a first total number of strike levels

Claims 1, 17, 18. A method for providing seamless transitions between graphical images on a binary options interface, the method comprising: receiving, via a processor, an user-input on a touch-sensitive display of the binary options interface, in which the user-input corresponds to a request for a transformation of a graphical image that is displayed on the binary options interface and in which the binary options interface is integrated into a mobile device with a display screen, in which the graphical image comprises a first total number of strike levels
generate an updated graphical image comprising a second total number of strike lines corresponding to a second total number of strike levels different from the first total number of strike levels;
generating, via the processor, in response to the user-input, an updated graphical image comprising a second total number of strike levels that is different from the first total number of strike levels
retrieve, in advance of receiving the request for the transformation, data points that correspond to the updated graphical image; and
Claim 10) The method of claim 1, in which generating the updated graphical image further comprises: in response to receiving an indication of a trigger, retrieving, in advance of receiving the request for the transformation, data points that correspond to the updated graphical image
display the updated graphical image comprising the second total number of strike lines to replace the graphical image comprising the first total number of strike lines on the binary options graphical user interface relative to a two dimensional price graph such that each second number of strike lines is superimposed horizontally on the two dimensional price graph, in which a transition from the graphical image to the updated graphical image comprises a continuously displayed image.
displaying, via the processor, the updated graphical image comprising the second total number of strike levels to replace the graphical image comprising the first total number of strike levels on the binary options interface, in which a transition from the graphical image to the updated graphical image comprises a continuously displayed image


Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, and 12-15 of U.S. Patent No. 11,074,649 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because

15/845,427 (Instant Application)
US 11,074,649  B2
Claim 2. An apparatus comprising:
a touch-sensitive display; at least one processor to: render on the touch-sensitive display a binary options graphical user interface; render on the touch-sensitive display a graphical image comprising a first total number of strike lines corresponding to a first total number of strike levels;
receive, via the touch-sensitive display, a request for a transformation of the graphical image; receiving, via a processor, an user-input on a touch-sensitive display of the binary options graphical user interface, in which the user-input corresponds to a request for a transformation of a graphical image that is displayed on the binary options graphical user interface, in which the graphical image comprises a first total number of strike levels

Claims 1, 16, 17. A method for providing seamless transitions between graphical images on a binary options graphical user interface, the method comprising: receiving, via a processor, an user-input on a touch-sensitive display of the binary options graphical user interface, in which the user-input corresponds to a request for a transformation of a graphical image that is displayed on the binary options graphical user interface, in which the graphical image comprises a first price line and a first total number of strike lines corresponding to a first total number of strike levels
generate an updated graphical image comprising a second total number of strike lines corresponding to a second total number of strike levels different from the first total number of strike levels;
generating, via the processor, in response to the user-input, an updated graphical image comprising a second price line and a second total number of strike lines corresponding to a second total number of strike levels that is different from but at least partially inclusive of the first total number of strike levels, the second price line being at least a portion of the first price line, 
retrieve, in advance of receiving the request for the transformation, data points that correspond to the updated graphical image; and
and in response to receiving an indication of a trigger, retrieving, in advance of receiving the request for the transformation, data points that correspond to the updated graphical image; 
display the updated graphical image comprising the second total number of strike lines to replace the graphical image comprising the first total number of strike lines on the binary options graphical user interface relative to a two dimensional price graph such that each second number of strike lines is superimposed horizontally on the two dimensional price graph, in which a transition from the graphical image to the updated graphical image comprises a continuously displayed image.
and displaying, via the processor, the updated graphical image comprising the second price line and the second total number of strike lines to replace the graphical image comprising the first price line and the first total number of strike lines on the binary options graphical user interface relative to a two-dimensional price graph that plots the second price line with respect to time, wherein each strike line of the second number of strike lines is a linear line fixed horizontally across the price graph at a respective position along a vertical axis of the price graph, and one or more strike lines of the second number of strike lines is superimposed horizontally over the second price line in response to vertical movement of the second price line over time relative to the vertical axis, in which a transition from the graphical image to the updated graphical image comprises a continuously displayed image; 
3.  The apparatus of claim 2, in which the graphical image corresponds to an indicator of a financial instrument.  
2. The method of claim 1, in which the graphical image corresponds to an indicator of a financial instrument.
4.  The apparatus of claim 2, in which the apparatus is a mobile device.  
3. The method of claim 1, in which the binary options graphical user interface is integrated in a mobile device.
5.  The apparatus of claim 2, in which the transformation is a scaling transformation.  
4. The method of claim 1, in which the transformation is a scaling transformation.
6.  The apparatus of claim 2, in which the request for the transformation is a stretch- to-expand gesture.  
5. The method of claim 1, in which the user-input is a stretch-to-expand gesture.
7.  The apparatus of claim 6, in which the transformation comprises a scaling transformation and in which the scaling transformation comprises zooming in on the graphical image.  
6. The method of claim 5, in which the transformation comprises a scaling transformation and in which the scaling transformation comprises zooming in on the graphical image.
8.  The apparatus of claim 2, in which the request for the transformation is a pinch-to- shrink gesture.  
7. The method of claim 1, in which the user-input is a pinch-to-shrink gesture.
9.  The apparatus of claim 8, in which the at least one processor is further configured to utilize a scaling transformation and in which the scaling transformation comprises zooming out from the graphical image.
8. The method of claim 7, in which the transformation comprises a scaling transformation and in which the scaling transformation comprises zooming out from the graphical image.
10.  The apparatus of claim 2, in which the at least one processor is further configured to: identify at least two data points on the graphical image; generate a first graphical image by interpolating the at least two data points; render the first graphical image to replace the graphical image on the binary options graphical user interface; retrieve actual data points that correspond to the transformation; and
generate the updated graphical image to replace the first graphical image.
11.  The apparatus of claim 10, in which the at least one processor is further configured to generate the updated graphical image from the actual data points; and render the updated graphical image to replace the first graphical image
1. and in which generating the updated graphical image further comprises: identifying at least two data points on the graphical image; generating a first graphical image by interpolating the at least two data points; displaying the first graphical image to replace the graphical image on the graphical user interface; retrieving actual data points that correspond to the requested transformation; and generating the updated graphical image to replace the first graphical image.
12.  The apparatus of claim 2, in which the at least one processor is further configured to: detect a finger pressure at a location on the touch-sensitive display, in which the location corresponds to a position on the graphical image; and retrieve the data points within an area of the position, in which at least a portion of the data points within the area of the position are used to generate the updated graphical Image.
10. The method of claim 1, in which the trigger comprises: detecting a finger pressure at a location on the touch-sensitive display, in which the location corresponds to a position on the graphical image; and retrieving the data points within an area of the position, in which at least a portion of the data points within the area of the position are used to generate the updated graphical Image.
14.  The apparatus of claim 2, in which the at least one processor is further configured to retrieve data points that correspond to a subsequent stretch-to-expand and pinch-to-shrink gesture; and utilize the data points to generate the updated graphical image.
12. The method of claim 1 further comprising: retrieving data points that correspond to a subsequent stretch-to-expand and pinch-to-shrink gesture, in which at least a portion of the data points are used to generate the updated graphical image.
15.  The apparatus of claim 2, in which the at least one processor is further configured to: detect a perimeter of the graphical image; and retrieve data points within an area of the perimeter; and
utilize the data points to generate the updated graphical image.
13. The method of claim 1, in which generating the updated graphical image further comprises: detecting a perimeter of the graphical image; and retrieving data points within an area of the perimeter, in which at least a portion of the data points are used to generate the updated graphical image.
16.  The apparatus of claim 2, in which the request for the transformation of the graphical image is a scrolling gesture.
14. The method of claim 1, in which the user-input is a scrolling gesture.
17.  The apparatus of claim 2, in which the at least one processor is further configured to: detect a perimeter of the graphical image; retrieve data points within an area outside the perimeter; and utilize at least a portion of the data points to generate the updated graphical image.
15. The method of claim 14, in which generating the updated graphical image further comprises: detecting a perimeter of the graphical image; and retrieving data points within an area outside the perimeter, in which at least a portion of data points are used to generate the updated graphical image.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-9 and 12-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bestdirecttrading (“Trading Binary Options from the Chart Trader Window”, https://www.youtube.com/watch?v=PMdUrHufgOw, published 04/09/2012, 31 pages) in view of Mullany (US 8,527,909 B1, published 09/03/2013) in further view of Giambalvo et al. (US 2011/0316884 A1, published 12/29/2011), hereinafter Giambalvo.

Regarding claim 2, Bestdirecttrading teaches the claim comprising:
An apparatus comprising: a display; at least one processor to (Bestdirecttrading p. 2 (00:00), in this video we will discuss how to trade the NADEX binary options from the chart; pp. 2-31, user using an input device to interact with an interface generated by a computer via gestures):
render on the display a binary options graphical user interface; render on the display a graphical image comprising a first total number of strike lines corresponding to a first total number of strike levels (Bestdirecttrading p. 2 (00:00), in this video we will discuss how to trade the NADEX binary options from the chart; p. 3 (00:39), this will open up the chart; first I will go over what each of the fields means on this chart; then I will show you how to place a trade; p. 6 (02:27), along the right the right are the different strikes for the e-mini S&P 500 for the binaries);
receive a request for a transformation of the graphical image (Bestdirecttrading p. 7 (02:33), if you'd like to see more you can simply left click on the price pane and drag your mouse up or down to show more);
generate an updated graphical image comprising a second total number of strike lines corresponding to a second total number of strike levels different from the first total number of strike levels; display the updated graphical image comprising the second total number of strike lines to replace the graphical image comprising the first total number of strike lines on the binary options graphical user interface relative to a two dimensional price graph such that each second number of strike lines is superimposed horizontally on the two dimensional price graph, in which a transition from the graphical image to the updated graphical image comprises a continuously displayed image (Bestdirecttrading p. 7 (02:33), if you'd like to see more you can simply left click on the price pane and drag your mouse up or down to show more; see pp. 8-17 (02:37-02:42), as the user scales the chart up and down, a second graphical image corresponding to a second total number strike lines is generated and displayed, wherein the strike lines are superimposed horizontally on the two dimensional price graph; an image is continually displayed as the graphical image transitions; see also pp.18-19 (02:44-02:54); see also p. 24 (07:32), now that we're filled in the market you'll see that I have a long one position and we'll see it over on the chart as well)
However, Bestdirecttrading fails to expressly disclose an apparatus comprising: a touch-sensitive display; render on the touch-sensitive display a graphical user interface; render on the touch-sensitive display a graphical image; receive, via the touch-sensitive display, a request for a transformation.  In the same field of endeavor, Mullany teaches:
an apparatus comprising: a touch-sensitive display; render on the touch-sensitive display a graphical user interface; render on the touch-sensitive display a graphical image; receive, via the touch-sensitive display, a request for a transformation (Mullany Figs. 1-30; abs. systems, methods, and devices for interpreting manual touch gestures as input to a touch screen for manipulating computer-generated data visualizations such as column charts, bar charts, and pie charts are provided; col. 8 [line 61], FIGS. 2A-B illustrate a GUI 240 displayed on a touch screen 212 at various points during the performance of a pinch gesture to zoom out of a chart; col. 9 [line 27], the example of FIG. 2A, in the first display state, the number of horizontal gridlines is five; col. 9 [line 36], in FIG. 2B, the GUI 240 has transitioned to a second display state in response to the pinch gesture 243; in the second display state, the current maximum value and the current maximum displayed value of the vertical axis 241 has increased from 100 to 200 and the columns are drawn smaller (i.e., at least shorter in height) in accordance with the user's request to zoom out the vertical axis 241 (updated graphical image comprising first numeric indicators replacing the graphical image comprising second numeric indicators different than the first numeric indicators); col. 9 [line 49], the transition between the first display state and the second display state is animated such that the user can view the columns becoming smaller and the current maximum displayed value of the vertical axis increasing as the user performs the pinch gesture to zoom out the vertical axis)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated an apparatus comprising: a touch-sensitive display; render on the touch-sensitive display a graphical user interface; render on the touch-sensitive display a graphical image; receive, via the touch-sensitive display, a request for a transformation as suggested in Mullany into Bestdirecttrading.  Doing so would be desirable because various types of user input devices currently exist for performing various operations in a computing device. Such input devices include, as examples, keyboards, mice, trackballs, switches, touch screens, and other types of input devices. Some of the operations that can be accomplished with these user input devices include moving a cursor, selecting content displayed on a display screen, scrolling, panning, zooming, and other operations. (see Mullany col. 1 [line 23]).  Increasingly, computer applications are receiving user input through a touch screen (also known as a "touchscreen" or a "touch-sensitive display"). This increase has been driven in part by the wide availability of relatively inexpensive portable personal computing devices such as tablet computers and mobile phones that incorporate touch screens into their form factors (see (see Mullany col. 1 [line 31]). Touch screens are becoming more popular for use as displays and as user input devices on electronic devices. Unfortunately, users are currently unable to interact with and manipulate certain types of data in meaningful and natural ways using touch gestures as input to a touch screen. More particularly, users are currently unable to interact with and manipulate data visualizations in meaningful and natural ways using touch gestures (see Mullany col. 1 [line 47]). Accordingly, there is a need for more efficient, user-friendly, and natural procedures for interacting with and manipulating data visualizations using touch gestures as input to a touch screen (see Mullany col. 1 [line 55]).
However, Bestdirecttrading in view of Mullany fails to expressly disclose retrieve, in advance of receiving the request for the transformation, data points that correspond to the updated graphical image.  In the field of endeavor, Giambalvo teaches:
retrieve, in advance of receiving the request for the transformation, data points that correspond to the updated graphical image (Giambalvo Figs. 1-10; [0004], a "zoomable" user interface, various zoom operations result in the presentation of a new view of the scene where the visual elements are presented with larger or smaller visual dimensions, or at a higher or lower visual resolution; [0005], zooming in on a visual element may result in a new presentation of the visual element having visual differences other than changes to the visual dimensions and visual resolution; [0019], zoom operations may be performed in many ways; e.g., the user may use plus and minus keys on a keyboard, a scroll wheel on a mouse, a pointing gesture (such as a click or a lasso of a zoom region) with a pointing device such as a mouse, or a multi-touch gesture such as a "pinch" operation or a "stretch" operation; these and other operations may result in a transition within the application from a first zoom level to a second zoom level, such as zooming in or zooming out; these operations may also be combined with other visual operations (e.g., pan or rotate) in order to control the position of the viewport within the view; [0054], detecting a user action of the user that suggests an imminent interaction of the user with the visual element 74 at the imminent zoom level 14 (e.g., a visual element 16 that the user 76 is likely to select for zooming into proximity or into a deeper zoom level; by making such predictions, the embodiment may begin loading the visual presentations various visual elements significantly before the actual presentation of the visual presentations; [0037], visual presentation 74 may comprise a numeric data set may be presented at a first zoom level 14 as a chart)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated in retrieve, in advance of receiving the request for the transformation, data points that correspond to the updated graphical image as suggested in Giambalvo into Bestdirecttrading in view of Mullany.  Doing so would be desirable because one or more visual presentations involve a significant amount of data, and/or the visual presentation store may be accessible over a comparatively slow connection (such as the internet), and/or the duration of the visual zoom transition may be brief; as a result, the visual presentations may not be available promptly upon completion of the visual zoom transition, resulting in a momentary (or even protracted) application delay or loss of quality in the presentation.  Accordingly an embodiment of these techniques may be configured to load visual presentations on an ad hoc basis, but even before receiving a zoom operation, by predicting a transition to a new zoom level that may imminently be requested by a user (see Giambalvo [0053]).  By making predictions, the system may begin loading significantly before the actual presentation of the data, thereby improving the performance of the system (see Giambalvo [0054]).

Regarding claim 3, Bestdirecttrading in view of Mullany in further view of Giambalvo teaches all the limitations of claim 2, further comprising:
in which the graphical image corresponds to an indicator of a financial instrument (Bestdirecttrading p. 2 (00:00), in this video we will discuss how to trade the NADEX binary options from the chart; p. 3 (00:39), this will open up the chart; first I will go over what each of the fields means on this chart; then I will show you how to place a trade; p. 6 (02:27), along the right the right are the different strikes for the e-mini S&P 500 for the binaries; see also p. 23)

Regarding claim 4, Bestdirecttrading in view of Mullany in further view of Giambalvo teaches all the limitations of claim 2.  Mullany further teaches:
in which the apparatus is a mobile device (Mullany Figs. 1-30; col. 5 [line 6], the device 100 can be a portable electronic device, including but not limited to a handheld computer, a tablet computer, a mobile phone, a media player, a personal digital assistant (PDA), or the like; col. 6 [line 18], device 100 may implement the techniques described herein)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated in which the apparatus is a mobile device as suggested in Mullany into Bestdirecttrading in view of Giambalvo.  Doing so would be desirable because various types of user input devices currently exist for performing various operations in a computing device. Such input devices include, as examples, keyboards, mice, trackballs, switches, touch screens, and other types of input devices. Some of the operations that can be accomplished with these user input devices include moving a cursor, selecting content displayed on a display screen, scrolling, panning, zooming, and other operations. (see Mullany col. 1 [line 23]).  Increasingly, computer applications are receiving user input through a touch screen (also known as a "touchscreen" or a "touch-sensitive display"). This increase has been driven in part by the wide availability of relatively inexpensive portable personal computing devices such as tablet computers and mobile phones that incorporate touch screens into their form factors (see (see Mullany col. 1 [line 31]). Touch screens are becoming more popular for use as displays and as user input devices on electronic devices. Unfortunately, users are currently unable to interact with and manipulate certain types of data in meaningful and natural ways using touch gestures as input to a touch screen. More particularly, users are currently unable to interact with and manipulate data visualizations in meaningful and natural ways using touch gestures (see Mullany col. 1 [line 47]). Accordingly, there is a need for more efficient, user-friendly, and natural procedures for interacting with and manipulating data visualizations using touch gestures as input to a touch screen (see Mullany col. 1 [line 55]).

Regarding claim 5, Bestdirecttrading in view of Mullany in further view of Giambalvo teaches all the limitations of claim 2, further comprising:
in which the transformation is a scaling transformation (Bestdirecttrading p. 7 (02:33), if you'd like to see more you can simply left click on the price pane and drag your mouse up or down to show more; see pp. 8-17 (02:37-02:42), as the user scales the chart up and down, the chart is scaled to display the price at different levels of granularity, the chart is enlarged and shrunk to display more or fewer prices; see also pp.18-19 (02:44-02:54))

Regarding claim 6, Bestdirecttrading in view of Mullany in further view of Giambalvo teaches all the limitations of claim 2.  Mullany further teaches:
in which the request for the transformation is a stretch-to-expand gesture (Mullany Fig. 1-30; col. 8 [line 4], a "spread" touch gesture is one where the user simultaneously touches the surface of the touch screen at two points of contact moving the elements in contact with the touch screen surface farther apart while maintaining contact with the touch screen surface; col. 10 [line 37], a user may perform a spread gesture to zoom in the vertical axis of a column chart; FIGS. 3A-B illustrate a GUI 340 displayed on a touch screen 312 at various points during the performance of a spread gesture to zoom; the user may zoom in the vertical axis of the chart to decrease the range of values represented by the vertical axis and to enlarge the display size of the columns of the chart; col. 10 [line 46], in FIG. 3A, the GUI 340 displayed on the touch screen 312 includes a column chart displayed in a first display state for comparing values across year-based categories; col. 10 [line 55], in FIG. 3B, the GUI 340 has transitioned to a second display state in response to the spread gesture 343 to zoom in the vertical axis 341)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated in which the request for the transformation is a stretch-to-expand gesture as suggested in Mullany into Bestdirecttrading in view of Giambalvo.  Doing so would be desirable because various types of user input devices currently exist for performing various operations in a computing device. Such input devices include, as examples, keyboards, mice, trackballs, switches, touch screens, and other types of input devices. Some of the operations that can be accomplished with these user input devices include moving a cursor, selecting content displayed on a display screen, scrolling, panning, zooming, and other operations. (see Mullany col. 1 [line 23]).  Increasingly, computer applications are receiving user input through a touch screen (also known as a "touchscreen" or a "touch-sensitive display"). This increase has been driven in part by the wide availability of relatively inexpensive portable personal computing devices such as tablet computers and mobile phones that incorporate touch screens into their form factors (see (see Mullany col. 1 [line 31]). Touch screens are becoming more popular for use as displays and as user input devices on electronic devices. Unfortunately, users are currently unable to interact with and manipulate certain types of data in meaningful and natural ways using touch gestures as input to a touch screen. More particularly, users are currently unable to interact with and manipulate data visualizations in meaningful and natural ways using touch gestures (see Mullany col. 1 [line 47]). Accordingly, there is a need for more efficient, user-friendly, and natural procedures for interacting with and manipulating data visualizations using touch gestures as input to a touch screen (see Mullany col. 1 [line 55]).

Regarding claim 7, Bestdirecttrading in view of Mullany in further view of Giambalvo teaches all the limitations of claim 6, further comprising:
in which the transformation comprises a scaling transformation and in which the scaling transformation comprises zooming in on the graphical image (Bestdirecttrading p. 7 (02:33), if you'd like to see more you can simply left click on the price pane and drag your mouse up or down to show more; see pp. 8-17 (02:37-02:42), as the user scales the chart up and down, the chart is zoomed in and out to display the price at different levels of granularity, the chart is enlarged and shrunk to display more or fewer prices; see also pp.18-19 (02:44-02:54))

Regarding claim 8, Bestdirecttrading in view of Mullany in further view of Giambalvo teaches all the limitations of claim 2.  Mullany further teaches:
in which the request for the transformation is a pinch-to-shrink gesture (Mullany Fig. 1-30; col. 7 [line 64], a "pinch" touch gesture is one where the user simultaneously touches the surface of the touch screen at two points of contact bringing the elements in contact with the touch screen surface closer together while maintaining contact with the touch screen surface; col. 8 [line 61], a user may perform a pinch gesture to zoom out the vertical axis of a column chart; FIGS. 2A-B illustrate a GUI 240 displayed on a touch screen 212 at various points during the performance of a pinch gesture 243 to zoom out the vertical axis 241 of a column chart; the user may zoom out the vertical axis of the chart to increase the range of values represented by the vertical axis and reduce the display size of the columns of the chart; col. 9 [line 3-35], in FIG. 2A, the GUI 240 displayed on the touch screen 212 includes a column chart displayed in a first display state for comparing values across year-based categories; col. 9 [line 36], In FIG. 2B, the GUI 240 has transitioned to a second display state in response to the pinch gesture 243 to zoom out the vertical axis 241)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated in which the request for the transformation is a pinch-to-shrink gesture as suggested in Mullany into Bestdirecttrading in view of Giambalvo.  Doing so would be desirable because various types of user input devices currently exist for performing various operations in a computing device. Such input devices include, as examples, keyboards, mice, trackballs, switches, touch screens, and other types of input devices. Some of the operations that can be accomplished with these user input devices include moving a cursor, selecting content displayed on a display screen, scrolling, panning, zooming, and other operations. (see Mullany col. 1 [line 23]).  Increasingly, computer applications are receiving user input through a touch screen (also known as a "touchscreen" or a "touch-sensitive display"). This increase has been driven in part by the wide availability of relatively inexpensive portable personal computing devices such as tablet computers and mobile phones that incorporate touch screens into their form factors (see (see Mullany col. 1 [line 31]). Touch screens are becoming more popular for use as displays and as user input devices on electronic devices. Unfortunately, users are currently unable to interact with and manipulate certain types of data in meaningful and natural ways using touch gestures as input to a touch screen. More particularly, users are currently unable to interact with and manipulate data visualizations in meaningful and natural ways using touch gestures (see Mullany col. 1 [line 47]). Accordingly, there is a need for more efficient, user-friendly, and natural procedures for interacting with and manipulating data visualizations using touch gestures as input to a touch screen (see Mullany col. 1 [line 55]).

Regarding claim 9, Bestdirecttrading in view of Mullany in further view of Giambalvo teaches all the limitations of claim 8, further comprising:
in which the at least one processor is further configured to utilize a scaling transformation and in which the scaling transformation comprises zooming out from the graphical image (Bestdirecttrading p. 7 (02:33), if you'd like to see more you can simply left click on the price pane and drag your mouse up or down to show more; see pp. 8-17 (02:37-02:42), as the user scales the chart up and down, the chart is zoomed in and out to display price at different levels of granularity, the chart is enlarged and shrunk to display more or fewer prices; see also pp.18-19 (02:44-02:54))

Regarding claim 12, Bestdirecttrading in view of Mullany in further view of Giambalvo teaches all the limitations of claim 2.  Mullany further teaches:
in which the at least one processor is further configured to: detect a finger pressure at a location on the touch-sensitive display, in which the location corresponds to a position on the graphical image; and retrieve the data points within an area of the position, in which at least a portion of the data points within the area of the position are used to generate the updated graphical Image (Mullany Figs. 1-30; col. 1 [line 31], a touch screen includes a touch panel for detecting/sensing contact on the touch screen and a display for displaying graphics, text, and video; the touch panel can use any number of known technologies for detecting/sensing contact on the touch screen such as resistive, capacitive, optical, or other known technologies; col. 7 [line 64], a "pinch" touch gesture is one where the user simultaneously touches the surface of the touch screen at two points of contact bringing the elements in contact with the touch screen surface closer together while maintaining contact with the touch screen surface; col. 8 [line 4], a "spread" touch gesture is one where the user simultaneously touches the surface of the touch screen at two points of contact moving the elements in contact with the touch screen surface farther apart while maintaining contact with the touch screen surface; col. 8 [line 61], a user may perform a pinch gesture to zoom out the vertical axis of a column chart; FIGS. 2A-B illustrate a GUI 240 displayed on a touch screen 212 at various points during the performance of a pinch gesture 243 to zoom out the vertical axis 241 of a column chart; the user may zoom out the vertical axis of the chart to increase the range of values represented by the vertical axis and reduce the display size of the columns of the chart; col. 9 [line 3-35], in FIG. 2A, the GUI 240 displayed on the touch screen 212 includes a column chart displayed in a first display state for comparing values across year-based categories; col. 9 [line 36], In FIG. 2B, the GUI 240 has transitioned to a second display state in response to the pinch gesture 243 to zoom out the vertical axis 241; col. 10 [line 37], a user may perform a spread gesture to zoom in the vertical axis of a column chart; FIGS. 3A-B illustrate a GUI 340 displayed on a touch screen 312 at various points during the performance of a spread gesture to zoom; the user may zoom in the vertical axis of the chart to decrease the range of values represented by the vertical axis and to enlarge the display size of the columns of the chart; col. 10 [line 46], in FIG. 3A, the GUI 340 displayed on the touch screen 312 includes a column chart displayed in a first display state for comparing values across year-based categories; col. 10 [line 55], in FIG. 3B, the GUI 340 has transitioned to a second display state in response to the spread gesture 343 to zoom in the vertical axis 341; col. 12 [line 65] – col. 13 [line 9], the second display state corresponds to the location of contact points 543C and 543D, and the number of categories represented by the horizontal axis 442 has decreased from eight to four and the columns are drawn larger (i.e., at least wider in width) in accordance with the zoomed in horizontal axis 542), 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated in which the at least one processor is further configured to: detect a finger pressure at a location on the touch-sensitive display, in which the location corresponds to a position on the graphical image; and retrieve the data points within an area of the position, in which at least a portion of the data points within the area of the position are used to generate the updated graphical Image as suggested in Mullany into Bestdirecttrading in view of Giambalvo.  Doing so would be desirable because various types of user input devices currently exist for performing various operations in a computing device. Such input devices include, as examples, keyboards, mice, trackballs, switches, touch screens, and other types of input devices. Some of the operations that can be accomplished with these user input devices include moving a cursor, selecting content displayed on a display screen, scrolling, panning, zooming, and other operations. (see Mullany col. 1 [line 23]).  Increasingly, computer applications are receiving user input through a touch screen (also known as a "touchscreen" or a "touch-sensitive display"). This increase has been driven in part by the wide availability of relatively inexpensive portable personal computing devices such as tablet computers and mobile phones that incorporate touch screens into their form factors (see (see Mullany col. 1 [line 31]). Touch screens are becoming more popular for use as displays and as user input devices on electronic devices. Unfortunately, users are currently unable to interact with and manipulate certain types of data in meaningful and natural ways using touch gestures as input to a touch screen. More particularly, users are currently unable to interact with and manipulate data visualizations in meaningful and natural ways using touch gestures (see Mullany col. 1 [line 47]). Accordingly, there is a need for more efficient, user-friendly, and natural procedures for interacting with and manipulating data visualizations using touch gestures as input to a touch screen (see Mullany col. 1 [line 55]).

Regarding claim 13, Bestdirecttrading in view of Mullany in further view of Giambalvo teaches all the limitations of claim 2.  Mullany further teaches:
in which the at least one processor is further configured to detect a stretch-to-expand gesture or a pinch-to-shrink gesture (Mullany Figs. 1-30; col. 7 [line 64], a "pinch" touch gesture is one where the user simultaneously touches the surface of the touch screen at two points of contact bringing the elements in contact with the touch screen surface closer together while maintaining contact with the touch screen surface; col. 8 [line 4], a "spread" touch gesture is one where the user simultaneously touches the surface of the touch screen at two points of contact moving the elements in contact with the touch screen surface farther apart while maintaining contact with the touch screen surface; col. 8 [line 61], a user may perform a pinch gesture to zoom out the vertical axis of a column chart; FIGS. 2A-B illustrate a GUI 240 displayed on a touch screen 212 at various points during the performance of a pinch gesture 243 to zoom out the vertical axis 241 of a column chart; the user may zoom out the vertical axis of the chart to increase the range of values represented by the vertical axis and reduce the display size of the columns of the chart; col. 9 [line 3-35], in FIG. 2A, the GUI 240 displayed on the touch screen 212 includes a column chart displayed in a first display state for comparing values across year-based categories; col. 9 [line 36], In FIG. 2B, the GUI 240 has transitioned to a second display state in response to the pinch gesture 243 to zoom out the vertical axis 241; col. 10 [line 37], a user may perform a spread gesture to zoom in the vertical axis of a column chart; FIGS. 3A-B illustrate a GUI 340 displayed on a touch screen 312 at various points during the performance of a spread gesture to zoom; the user may zoom in the vertical axis of the chart to decrease the range of values represented by the vertical axis and to enlarge the display size of the columns of the chart; col. 10 [line 46], in FIG. 3A, the GUI 340 displayed on the touch screen 312 includes a column chart displayed in a first display state for comparing values across year-based categories; col. 10 [line 55], in FIG. 3B, the GUI 340 has transitioned to a second display state in response to the spread gesture 343 to zoom in the vertical axis 341), 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated in which the at least one processor is further configured to detect a stretch-to-expand gesture or a pinch-to-shrink gesture as suggested in Mullany into Bestdirecttrading in view of Giambalvo.  Doing so would be desirable because various types of user input devices currently exist for performing various operations in a computing device. Such input devices include, as examples, keyboards, mice, trackballs, switches, touch screens, and other types of input devices. Some of the operations that can be accomplished with these user input devices include moving a cursor, selecting content displayed on a display screen, scrolling, panning, zooming, and other operations. (see Mullany col. 1 [line 23]).  Increasingly, computer applications are receiving user input through a touch screen (also known as a "touchscreen" or a "touch-sensitive display"). This increase has been driven in part by the wide availability of relatively inexpensive portable personal computing devices such as tablet computers and mobile phones that incorporate touch screens into their form factors (see (see Mullany col. 1 [line 31]). Touch screens are becoming more popular for use as displays and as user input devices on electronic devices. Unfortunately, users are currently unable to interact with and manipulate certain types of data in meaningful and natural ways using touch gestures as input to a touch screen. More particularly, users are currently unable to interact with and manipulate data visualizations in meaningful and natural ways using touch gestures (see Mullany col. 1 [line 47]). Accordingly, there is a need for more efficient, user-friendly, and natural procedures for interacting with and manipulating data visualizations using touch gestures as input to a touch screen (see Mullany col. 1 [line 55]).

Regarding claim 14, Bestdirecttrading in view of Mullany in further view of Giambalvo teaches all the limitations of claim 2, further comprising:
in which the at least one processor is further configured to retrieve data points that correspond to a subsequent expand and shrink gesture; and utilize the data points to generate the updated graphical image (Bestdirecttrading p. 7 (02:33), if you'd like to see more you can simply left click on the price pane and drag your mouse up or down to show more; see pp. 8-17 (02:37-02:42), as the user scales the chart up and down, a second graphical image corresponding to a second total number strike lines is generated and displayed, wherein the strike lines are superimposed horizontally on the two dimensional price graph, and the transitions comprise a continuously displayed image; see also pp.18-19 (02:44-02:54); as shown, data points are retrieved for a plurality of subsequently received expand and shrink gestures)
Mullany further teaches:
a subsequent stretch-to-expand and pinch-to-shrink gesture (Mullany Figs. 1-30; col. 7 [line 64], a "pinch" touch gesture is one where the user simultaneously touches the surface of the touch screen at two points of contact bringing the elements in contact with the touch screen surface closer together while maintaining contact with the touch screen surface; col. 8 [line 4], a "spread" touch gesture is one where the user simultaneously touches the surface of the touch screen at two points of contact moving the elements in contact with the touch screen surface farther apart while maintaining contact with the touch screen surface; col. 8 [line 61], a user may perform a pinch gesture to zoom out the vertical axis of a column chart; FIGS. 2A-B illustrate a GUI 240 displayed on a touch screen 212 at various points during the performance of a pinch gesture 243 to zoom out the vertical axis 241 of a column chart; the user may zoom out the vertical axis of the chart to increase the range of values represented by the vertical axis and reduce the display size of the columns of the chart; col. 9 [line 3-35], in FIG. 2A, the GUI 240 displayed on the touch screen 212 includes a column chart displayed in a first display state for comparing values across year-based categories; col. 9 [line 36], In FIG. 2B, the GUI 240 has transitioned to a second display state in response to the pinch gesture 243 to zoom out the vertical axis 241; col. 10 [line 37], a user may perform a spread gesture to zoom in the vertical axis of a column chart; FIGS. 3A-B illustrate a GUI 340 displayed on a touch screen 312 at various points during the performance of a spread gesture to zoom; the user may zoom in the vertical axis of the chart to decrease the range of values represented by the vertical axis and to enlarge the display size of the columns of the chart; col. 11 [line 40] – col. 12 [line 44], a user may perform a pinch gesture to zoom out the horizontal axis of a column chart; FIGS. 4A-B illustrate a GUI 440 displayed on a touch screen 412; col. 12 [line 46], a user may perform a spread gesture to zoom in the horizontal axis of a column chart; FIGS. 5A-B illustrate a GUI 540 displayed on a touch screen 512 at various points during the performance of a spread gesture 543 to zoom in the horizontal axis 542 of a column chart; col. 12 [line 56], the first display state corresponds when the contact points 543A and 543B of the pinch gesture 543 are relatively close together; col. 12 [line 65] – col. 13 [line 9], in FIG. 5B, the GUI 440 has transitioned to a second display state in response to a spread gesture 543 to zoom in the horizontal axis 542), 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated a subsequent stretch-to-expand and pinch-to-shrink gesture as suggested in Mullany into Bestdirecttrading in view of Giambalvo.  Doing so would be desirable because various types of user input devices currently exist for performing various operations in a computing device. Such input devices include, as examples, keyboards, mice, trackballs, switches, touch screens, and other types of input devices. Some of the operations that can be accomplished with these user input devices include moving a cursor, selecting content displayed on a display screen, scrolling, panning, zooming, and other operations. (see Mullany col. 1 [line 23]).  Increasingly, computer applications are receiving user input through a touch screen (also known as a "touchscreen" or a "touch-sensitive display"). This increase has been driven in part by the wide availability of relatively inexpensive portable personal computing devices such as tablet computers and mobile phones that incorporate touch screens into their form factors (see (see Mullany col. 1 [line 31]). Touch screens are becoming more popular for use as displays and as user input devices on electronic devices. Unfortunately, users are currently unable to interact with and manipulate certain types of data in meaningful and natural ways using touch gestures as input to a touch screen. More particularly, users are currently unable to interact with and manipulate data visualizations in meaningful and natural ways using touch gestures (see Mullany col. 1 [line 47]). Accordingly, there is a need for more efficient, user-friendly, and natural procedures for interacting with and manipulating data visualizations using touch gestures as input to a touch screen (see Mullany col. 1 [line 55]).

Regarding claim 15, Bestdirecttrading in view of Mullany in further view of Giambalvo teaches all the limitations of claim 2.  Mullany further teaches:
in which the at least one processor is further configured to: detect a perimeter of the graphical image; and retrieve data points within an area of the perimeter; and utilize the data points to generate the updated graphical image (Mullany Figs. 1-30; col. 8 [line 61], a user may perform a pinch gesture to zoom out the vertical axis of a column chart; FIGS. 2A-B illustrate a GUI 240 displayed on a touch screen 212 at various points during the performance of a pinch gesture 243 to zoom out the vertical axis 241 of a column chart; the user may zoom out the vertical axis of the chart to increase the range of values represented by the vertical axis and reduce the display size of the columns of the chart; col. 9 [line 3-35], in FIG. 2A, the GUI 240 displayed on the touch screen 212 includes a column chart displayed in a first display state for comparing values across year-based categories; col. 9 [line 36], In FIG. 2B, the GUI 240 has transitioned to a second display state in response to the pinch gesture 243 to zoom out the vertical axis 241; in the second display state, the current maximum value and the current maximum displayed value of the vertical axis 241 has increased from 100 to 200 and the columns are drawn smaller; col. 10 [line 37], a user may perform a spread gesture to zoom in the vertical axis of a column chart; FIGS. 3A-B illustrate a GUI 340 displayed on a touch screen 312 at various points during the performance of a spread gesture to zoom; the user may zoom in the vertical axis of the chart to decrease the range of values represented by the vertical axis and to enlarge the display size of the columns of the chart; col. 10 [line 55], in the second display state, the current maximum value and the current maximum displayed value of the vertical axis 341 has decreased from 200 to 100 and the columns are drawn larger; col. 11 [line 40] – col. 12 [line 44], a user may perform a pinch gesture to zoom out the horizontal axis of a column chart; FIGS. 4A-B illustrate a GUI 440 displayed on a touch screen 412; col. 12 [line 46] – col. 13 [line 9], a user may perform a spread gesture to zoom in the horizontal axis of a column chart; FIGS. 5A-B illustrate a GUI 540 displayed on a touch screen 512 at various points during the performance of a spread gesture 543 to zoom in the horizontal axis 542 of a column chart; col. 13 [line 50], a user may perform a drag, swipe, or flick gesture to pan across the horizontal axis of a column chart. FIGS. 6A-B illustrate a GUI 640 displayed on a touch screen 612 at various points during the performance of a drag, swipe, or flick gesture 643 to pan across the horizontal axis 642 of a column chart; col. 13 [line 64], in FIG. 6A, the GUI 640 displayed on the touch screen 612 includes a column chart; col. 14 [line 6], in FIG. 6B, the GUI 640 has transitioned to a second display state in response to a swipe, drag, or flick gesture 643 to pan across the horizontal axis 642; col. 14 [line 31], if the direction of the drag, swipe, or flick gesture is generally right to left, the leftmost viewable category appears to move off the left edge of the GUI, the next leftmost viewable category appears to shift left to replace the leftmost viewable category that is now no longer viewable; the rightmost viewable category appears to shift left to take the space along the horizontal axis previously occupied by the next rightmost viewable category, and the space along the horizontal axis previously occupied by the rightmost viewable category is replaced by the previously unviewable category; col. 14 [line 49], if the direction of the drag, swipe, or flick gesture is generally left to right, the rightmost viewable category appears to move off the right edge of the GUI, the next rightmost viewable category appears to shift right to replace the rightmost viewable category that is now no longer viewable, and so on up to the leftmost viewable category; the leftmost viewable category appears to shift right to take the space along the horizontal axis previously occupied by the next leftmost viewable category, and the space along the horizontal axis previously occupied by the leftmost viewable category is replaced by the previously unviewable category), 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated in which the at least one processor is further configured to: detect a perimeter of the graphical image; and retrieve data points within an area of the perimeter; and utilize the data points to generate the updated graphical image as suggested in Mullany into Bestdirecttrading in view of Giambalvo.  Doing so would be desirable because various types of user input devices currently exist for performing various operations in a computing device. Such input devices include, as examples, keyboards, mice, trackballs, switches, touch screens, and other types of input devices. Some of the operations that can be accomplished with these user input devices include moving a cursor, selecting content displayed on a display screen, scrolling, panning, zooming, and other operations. (see Mullany col. 1 [line 23]).  Increasingly, computer applications are receiving user input through a touch screen (also known as a "touchscreen" or a "touch-sensitive display"). This increase has been driven in part by the wide availability of relatively inexpensive portable personal computing devices such as tablet computers and mobile phones that incorporate touch screens into their form factors (see (see Mullany col. 1 [line 31]). Touch screens are becoming more popular for use as displays and as user input devices on electronic devices. Unfortunately, users are currently unable to interact with and manipulate certain types of data in meaningful and natural ways using touch gestures as input to a touch screen. More particularly, users are currently unable to interact with and manipulate data visualizations in meaningful and natural ways using touch gestures (see Mullany col. 1 [line 47]). Accordingly, there is a need for more efficient, user-friendly, and natural procedures for interacting with and manipulating data visualizations using touch gestures as input to a touch screen (see Mullany col. 1 [line 55]).

Regarding claim 16, Bestdirecttrading in view of Mullany in further view of Giambalvo teaches all the limitations of claim 2.  Mullany further teaches:
in which the request for the transformation of the graphical image is a scrolling gesture (Mullany Figs. 1-30; col. 13 [line 50], a user may perform a drag, swipe, or flick gesture to pan across the horizontal axis of a column chart. FIGS. 6A-B illustrate a GUI 640 displayed on a touch screen 612 at various points during the performance of a drag, swipe, or flick gesture 643 to pan across the horizontal axis 642 of a column chart; col. 13 [line 64], in FIG. 6A, the GUI 640 displayed on the touch screen 612 includes a column chart; col. 14 [line 6], in FIG. 6B, the GUI 640 has transitioned to a second display state in response to a swipe, drag, or flick gesture 643 to pan across the horizontal axis 642; col. 14 [line 31], if the direction of the drag, swipe, or flick gesture is generally right to left, the leftmost viewable category appears to move off the left edge of the GUI, the next leftmost viewable category appears to shift left to replace the leftmost viewable category that is now no longer viewable; the rightmost viewable category appears to shift left to take the space along the horizontal axis previously occupied by the next rightmost viewable category, and the space along the horizontal axis previously occupied by the rightmost viewable category is replaced by the previously unviewable category; col. 14 [line 49], if the direction of the drag, swipe, or flick gesture is generally left to right, the rightmost viewable category appears to move off the right edge of the GUI, the next rightmost viewable category appears to shift right to replace the rightmost viewable category that is now no longer viewable, and so on up to the leftmost viewable category; the leftmost viewable category appears to shift right to take the space along the horizontal axis previously occupied by the next leftmost viewable category, and the space along the horizontal axis previously occupied by the leftmost viewable category is replaced by the previously unviewable category; col. 14 [line 66], the transition between the first display state and the second display state is animated such that the user can view chart categories and corresponding chart value shifting along the horizontal axis as the user performs the drag, swipe, or flick gesture operation to pan across the horizontal axis), 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated in which the request for the transformation of the graphical image is a scrolling gesture as suggested in Mullany into Bestdirecttrading in view of Giambalvo.  Doing so would be desirable because various types of user input devices currently exist for performing various operations in a computing device. Such input devices include, as examples, keyboards, mice, trackballs, switches, touch screens, and other types of input devices. Some of the operations that can be accomplished with these user input devices include moving a cursor, selecting content displayed on a display screen, scrolling, panning, zooming, and other operations. (see Mullany col. 1 [line 23]).  Increasingly, computer applications are receiving user input through a touch screen (also known as a "touchscreen" or a "touch-sensitive display"). This increase has been driven in part by the wide availability of relatively inexpensive portable personal computing devices such as tablet computers and mobile phones that incorporate touch screens into their form factors (see (see Mullany col. 1 [line 31]). Touch screens are becoming more popular for use as displays and as user input devices on electronic devices. Unfortunately, users are currently unable to interact with and manipulate certain types of data in meaningful and natural ways using touch gestures as input to a touch screen. More particularly, users are currently unable to interact with and manipulate data visualizations in meaningful and natural ways using touch gestures (see Mullany col. 1 [line 47]). Accordingly, there is a need for more efficient, user-friendly, and natural procedures for interacting with and manipulating data visualizations using touch gestures as input to a touch screen (see Mullany col. 1 [line 55]).

Regarding claim 17, Bestdirecttrading in view of Mullany in further view of Giambalvo teaches all the limitations of claim 2.  Mullany further teaches:
in which the at least one processor is further configured to: detect a perimeter of the graphical image; retrieve data points within an area outside the perimeter; and utilize at least a portion of the data points to generate the updated graphical image (Mullany Figs. 1-30; col. 13 [line 50], a user may perform a drag, swipe, or flick gesture to pan across the horizontal axis of a column chart. FIGS. 6A-B illustrate a GUI 640 displayed on a touch screen 612 at various points during the performance of a drag, swipe, or flick gesture 643 to pan across the horizontal axis 642 of a column chart; col. 13 [line 64], in FIG. 6A, the GUI 640 displayed on the touch screen 612 includes a column chart; col. 14 [line 6], in FIG. 6B, the GUI 640 has transitioned to a second display state in response to a swipe, drag, or flick gesture 643 to pan across the horizontal axis 642; col. 14 [line 31], if the direction of the drag, swipe, or flick gesture is generally right to left, the leftmost viewable category appears to move off the left edge of the GUI, the next leftmost viewable category appears to shift left to replace the leftmost viewable category that is now no longer viewable; the rightmost viewable category appears to shift left to take the space along the horizontal axis previously occupied by the next rightmost viewable category, and the space along the horizontal axis previously occupied by the rightmost viewable category is replaced by the previously unviewable category; col. 14 [line 49], if the direction of the drag, swipe, or flick gesture is generally left to right, the rightmost viewable category appears to move off the right edge of the GUI, the next rightmost viewable category appears to shift right to replace the rightmost viewable category that is now no longer viewable, and so on up to the leftmost viewable category; the leftmost viewable category appears to shift right to take the space along the horizontal axis previously occupied by the next leftmost viewable category, and the space along the horizontal axis previously occupied by the leftmost viewable category is replaced by the previously unviewable category; col. 14 [line 66], the transition between the first display state and the second display state is animated such that the user can view chart categories and corresponding chart value shifting along the horizontal axis as the user performs the drag, swipe, or flick gesture operation to pan across the horizontal axis; col. 15 [line 19], a drag, swipe, or flick gesture to pan across the horizontal axis can be used to reveal currently unviewable chart values; in FIG. 6B, the chart values for years 2007, 2008, 2009, and 20010 were made viewable within the GUI 640 viewing area by the right to left drag, swipe, or flick gesture 643 to pan across the horizontal axis 642; an arrow or other indicator may be displayed nearer to right side of the touch screen or GUI when the chart value corresponding to the highest ordered chart category is not currently viewable because of the current pan position), 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated in which the at least one processor is further configured to: detect a perimeter of the graphical image; retrieve data points within an area outside the perimeter; and utilize at least a portion of the data points to generate the updated graphical image as suggested in Mullany into Bestdirecttrading in view of Giambalvo.  Doing so would be desirable because various types of user input devices currently exist for performing various operations in a computing device. Such input devices include, as examples, keyboards, mice, trackballs, switches, touch screens, and other types of input devices. Some of the operations that can be accomplished with these user input devices include moving a cursor, selecting content displayed on a display screen, scrolling, panning, zooming, and other operations. (see Mullany col. 1 [line 23]).  Increasingly, computer applications are receiving user input through a touch screen (also known as a "touchscreen" or a "touch-sensitive display"). This increase has been driven in part by the wide availability of relatively inexpensive portable personal computing devices such as tablet computers and mobile phones that incorporate touch screens into their form factors (see (see Mullany col. 1 [line 31]). Touch screens are becoming more popular for use as displays and as user input devices on electronic devices. Unfortunately, users are currently unable to interact with and manipulate certain types of data in meaningful and natural ways using touch gestures as input to a touch screen. More particularly, users are currently unable to interact with and manipulate data visualizations in meaningful and natural ways using touch gestures (see Mullany col. 1 [line 47]). Accordingly, there is a need for more efficient, user-friendly, and natural procedures for interacting with and manipulating data visualizations using touch gestures as input to a touch screen (see Mullany col. 1 [line 55]).

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bestdirecttrading in view of Mullany in further view of Giambalvo in further view of Yonts (US 6,590,577 B1, published 07/08/2003).

Regarding claim 10, Bestdirecttrading in view of Mullany in further view of Giambalvo teaches all the limitations of claim 2, further comprising:
in which the at least one processor is further configured to: render the first graphical image to replace the graphical image on the binary options graphical user interface (Bestdirecttrading p. 2 (00:00), in this video we will discuss how to trade the NADEX binary options from the chart; p. 3 (00:39), this will open up the chart; first I will go over what each of the fields means on this chart; then I will show you how to place a trade; p. 6 (02:27), along the right the right are the different strikes for the e-mini S&P 500 for the binaries; see pp. 8-17 (02:37-02:42), as the user scales the chart up and down, a second graphical image corresponding to a second total number strike lines is generated and displayed);
However, Bestdirecttrading in view of Mullany in further view of Giambalvo fails to expressly disclose identify at least two data points on the graphical image; generate a first graphical image by interpolating the at least two data points; render the first graphical image to replace the graphical image on the graphical user interface; retrieve actual data points that correspond to the transformation; and generate the updated graphical image to replace the first graphical image.  In the same field of endeavor, Yonts teaches:
identify at least two data points on the graphical image; generate a first graphical image by interpolating the at least two data points; render the first graphical image to replace the graphical image on the graphical user interface; retrieve actual data points that correspond to the transformation; and generate the updated graphical image to replace the first graphical image (Yonts Figs. 1-4; col. 2 [line 64] – col. 3 [line 15], with reference to FIG. 2, a general algorithm initiates with a determination of a number of intermediate points that are to be used in generating the dynamic charts (step 200); the process then continues with a selection of a desired interpolation algorithm for interpolating between points (step 202); col. 3 [line 16], intermediate charts are generated (step 208); the dynamic display then occurs (step 210) by displaying the intermediate charts successively from the beginning chart through to the ending chart (displaying the first graphical image to replace the graphical image on the graphical user interface and generating an updated graphical image to replace the first graphical image); data is retrieved from memory for the ending static chart (actual data points corresponding to the requested transformation); col. 4 [line 21], an example with four intermediate steps between a beginning and ending static chart, FIG. 3a illustrates an initial static chart where two categories, `X` and `Y`, are plotted, while FIG. 3e illustrates a final static chart for categories `X` and `Y`; when the charts of FIGS. 3a-3e are displayed, one overlaying the previous, an animated view is created in which the value of `Y` grows from 20 to 40 (data points ‘X’, ‘Y’ on the x-axis their data point values on the y-axis, and the month are identified and interpolated to generate an intermediate image which is later replaced by actual values for the data points);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated identify at least two data points on the graphical image; generate a first graphical image by interpolating the at least two data points; render the first graphical image to replace the graphical image on the graphical user interface; retrieve actual data points that correspond to the transformation; and generate the updated graphical image to replace the first graphical image as suggested in Yonts into Bestdirecttrading in view of Mullany in further view of Giambalvo.  Doing so would be desirable because a need exists for controlling how the chart data is viewed for assisting in interpreting trends during chart analysis (see Yonts col. 1 [line 44]).  Using interpolation to display intermediate images avoids flicker/visual distraction (see Yonts col. 3 [line 16]) and makes the displays smooth (see Yonts col. 3 [line 38]).

Regarding claim 11, Bestdirecttrading in view of Mullany in further view of Giambalvo in further view of Yonts teaches all the limitations of claim 10.  Yonts further teaches:
in which the at least one processor is further configured to generate the updated graphical image from the actual data points; and render the updated graphical image to replace the first graphical image (Yonts Figs. 1-4; col. 3 [line 16], intermediate charts are generated (step 208); the dynamic display then occurs (step 210) by displaying the intermediate charts successively from the beginning chart through to the ending chart (displaying the updated graphical image to replace the first graphical image); data is retrieved from memory for the ending static chart (actual data points); col. 4 [line 21], an example with four intermediate steps between a beginning and ending static chart, FIG. 3a illustrates an initial static chart where two categories, `X` and `Y`, are plotted, while FIG. 3e illustrates a final static chart for categories `X` and `Y`);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated in which the at least one processor is further configured to generate the updated graphical image from the actual data points; and render the updated graphical image to replace the first graphical image as suggested in Yonts into Bestdirecttrading in view of Mullany in further view of Giambalvo.  Doing so would be desirable because a need exists for controlling how the chart data is viewed for assisting in interpreting trends during chart analysis (see Yonts col. 1 [line 44]).  Using interpolation to display intermediate images avoids flicker/visual distraction (see Yonts col. 3 [line 16]) and makes the displays smooth (see Yonts col. 3 [line 38]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/Primary Examiner, Art Unit 2143